Exhibit 10.17.6
    
EXECUTION COPY


AMENDMENT NO. 5
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 5 to Amended and Restated Master Repurchase Agreement, dated as of
February 9, 2018, and effective as of February 12, 2018 (this “Amendment”),
among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Administrative
Agent”), CREDIT SUISSE AG, a company incorporated in Switzerland, acting through
its CAYMAN ISLANDS BRANCH (“CS Cayman”), ALPINE SECURITIZATION LTD (“Alpine”),
BARCLAYS BANK PLC (“Barclays”, and together with CS Cayman and Alpine, each, a
“Buyer” and collectively, the “Buyers”), DITECH FINANCIAL LLC (the “Seller”) and
DITECH HOLDING CORPORATION (formerly known as Walter Investment Management
Corp.) (the “Guarantor”).
RECITALS
The Administrative Agent, the Buyers and the Seller are parties to that certain
(a) Amended and Restated Master Repurchase Agreement, dated as of November 18,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”) and (b) Amended and Restated Pricing Side
Letter, dated as of November 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”). The Guarantor
is party to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of February 9,
2018, and effective February 12, 2018, by the Guarantor in favor of the
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement, Existing
Pricing Side Letter and Guaranty, as applicable.
The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement. As a condition precedent to amending
the Existing Repurchase Agreement, the Administrative Agent and the Buyers have
required the Guarantor to ratify and affirm the Guaranty on the date hereof.
Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:
Section 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:
(a) adding the following definitions in proper alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


1



--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. For the avoidance of
doubt, EEA Financial Institution shall include, but shall not be limited to, the
VFN Noteholder and the Administrative Agent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegate) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time, at http://www.lma.eu.com/.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 2.    Contractual Recognition of UK Stay In Resolution. The Existing
Repurchase Agreement is hereby amended by adding new Section 46 in its entirety
to read as follows immediately following Section 45:
46. Contractual Recognition of UK Stay In Resolution
Where a resolution measure is taken in relation to any BRRD undertaking or any
member of the same group as that BRRD undertaking and that BRRD undertaking or
any member of the same group as that BRRD undertaking is a party to this
Agreement (any such party to this Agreement being an “Affected Party”), each
other party to this Agreement agrees that it shall only be entitled to exercise
any termination right under this Agreement against the Affected Party to the
extent that it would be entitled to do so under


2



--------------------------------------------------------------------------------




the Special Resolution Regime if this Agreement were governed by the laws of any
part of the United Kingdom.
For the purpose of this Section 46, “resolution measure” means a ‘crisis
prevention measure’, ‘crisis management measure’ or ‘recognised third-country
resolution action’, each with the meaning given in the “PRA Rulebook: CRR Firms
and Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be
amended from time to time (the “PRA Contractual Stay Rules”), provided, however,
that ‘crisis prevention measure’ shall be interpreted in the manner outlined in
Rule 2.3 of the PRA Contractual Stay Rules; “Bank Recovery and Resolution
Directive (“BRRD”) undertaking”, “group”, “Special Resolution Regime” and
“termination right” have the respective meanings given in the PRA Contractual
Stay Rules.”
SECTION 3.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. The Existing Repurchase Agreement is hereby amended by adding new
Section 47 in its entirety to read as follows immediately following new Section
46:
47. Acknowledgement and Consent to Bail-In of EEA Financial Institutions
(a)    Notwithstanding anything to the contrary in this Agreement, any other
Program Agreements or in any other agreement, arrangement or understanding among
the parties to the Program Agreements, each party hereto hereby acknowledges
that any liability of any EEA Financial Institution arising under this Agreement
or any other Program Agreements, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights


3



--------------------------------------------------------------------------------




with respect to any such liability under this Agreement or any other Program
Agreement; or
(C)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 4.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:
4.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyers shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:
(a)    this Amendment, executed and delivered by the Administrative Agent, the
Buyers, the Seller and the Guarantor;
(b)    such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.
SECTION 5.    Representations and Warranties. The Seller hereby represents and
warrants to the Buyers and the Administrative Agent that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Repurchase Agreement.
SECTION 6.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 7.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 8.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to the Administrative Agent
and the Buyers under the Repurchase Agreement and Pricing Side Letter, as
amended hereby.
SECTION 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[SIGNATURE PAGE FOLLOWS]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent
By: /s/ Margaret Dellafera    
Name:    Margaret Dellafera
Title:    Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Buyer
By: /s/ Erin McCutcheon    
Name:    Erin McCutcheon
Title:    Authorized Signatory
By: /s/ Elie Chau    
Name:    Elie Chau
Title:    Authorized Signatory
ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York
Branch as Attorney-in-Fact
By: /s/ Erin McCutcheon    
Name:    Erin McCutcheon
Title:    Director
By: /s/ Elie Chau    
Name:    Elie Chau
Title:    Authorized Signatory


Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement



--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as
a Buyer
By: /s/ Joseph O'Doherty    
Name:    Joseph O'Doherty
Title:    Managing Director




Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement



--------------------------------------------------------------------------------






DITECH FINANCIAL LLC, as Seller
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer


Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement



--------------------------------------------------------------------------------






DITECH HOLDING CORPORATION, as Guarantor
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer


Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement

